DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-5, 8, 9, 11, 15, 17, 20, 23, 27, 31 and 33-40 are pending in the application.  Claims 6, 7, 10, 12-14, 16, 18, 19,  21, 22, 24-26, 30, 32, 36-39 and 41-43 are cancelled.
Priority
	This application claims the benefit of priority to U.S. Application No. 62/930,394, filed on November 4, 2019; U.S. Application No. 62/951,763, filed on December 20, 2019; U.S. Application No. 63/000,375, filed on March 26, 2020; and U.S. Application No. 63/043,601, filed on June 24, 2020.
Claim Objections
Claim 33 refers to Table 1 or Table 2.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  Here, no such exceptional circumstances pertain.  Appropriate correction is required.
Claims 1-5, 8, 9, 15, 17, 23, 27, 31 and 34-40 are objected to as dependent upon a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 9, 11, 15, 17, 20, 23, 27, 31 and 34-40  rejected under 35 U.S.C. 112(b) or 
Claim 1 p. 4 lines 10-14 recite the following:

    PNG
    media_image1.png
    113
    636
    media_image1.png
    Greyscale
.  It is unclear if the definitions of R9 are alternatives (disjunctive “or”), or if both definitions simultaneously apply (conjunctive “and”).  If the former applies, then inserting “or” would be ameliorative.
	Claim 11, depending from claim 1, recites (in part) “wherein B is -CHR9-, optionally substituted 6-membered arvlene, or absent.”  However, claim 1 fails to recite an option for B as “absent”.  Accordingly, claim 11 lacks antecedent basis for this limitation.
	Claim 20, depending from claim 1, recites (in part) “wherein W is hydrogen, optionally substituted amino, or optionally substituted amido.”  However, claim 1 fails to recite an option for W as “optionally substituted amido”. Accordingly, claim 20 lacks antecedent basis for this limitation.
	Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of copending Application No. 17/089,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the embodiments in copending application, claim 32, wherein B is absent, read on the claimed embodiments of the current application, claim 11, where an option for B is “absent”, and where otherwise the macrocyclic ring structure and all other variable constituents and substituents completely overlap in the current application and copending application 17/089,035.  Regarding the M-L-P structure recited in the copending application, M is not patentably distinct for the cited reasons (see above), while L and P, as defined in claim 32, are encompassed by the recitation of these variables in claim 11 of the current application.  Both applications have the same filing date, 11/04/2020.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/             Primary Examiner, Art Unit 1625